     Case: 1:18-cv-06315 Document #: 72 Filed: 05/22/19 Page 1 of 1 PageID #:612

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Milo Enterprises, Inc.
                                 Plaintiff,
v.                                                      Case No.: 1:18−cv−06315
                                                        Honorable John Z. Lee
Bird−X, Inc., et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 22, 2019:


        MINUTE entry before the Honorable John Z. Lee:Status hearing held on 5/22/19.
The parties report that there is a settlement conference scheduled for 7/23/19. The parties
should proceed with written discovery at this time. If the case does not settle, the parties
should file a status report by 7/31/19 with a proposed discovery schedule. Status hearing
set for 8/8/19 at 9:00 a.m. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
